Citation Nr: 9929486	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for lung disease as a 
result of exposure to herbicides.  

6.  Entitlement to service connection for heart disease as 
secondary to post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a right knee 
disorder as secondary to a right ankle disorder.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shrapnel wound to the right knee.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shrapnel wound to the left wrist.  

10.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ankle.  

11.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.  

12.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  He was awarded the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1997 and April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that a rating decision in July 1978 denied 
entitlement to service connection for residuals of a shrapnel 
wound to the right knee and residuals of a shrapnel wound to 
the left wrist; the veteran was duly notified of the 
decision; he did not file a timely notice of disagreement and 
a timely substantive appeal, and the decision became final.  
In 1996 and thereafter, he submitted additional evidence in 
an attempt to reopen the claims; the RO found that the 
additional evidence was not new and material, and the current 
appeal on those issues ensued.  (The Board notes that, 
although the rating decision in September 1997 referred to 
the "left" knee, it is clear that the RO was making a 
determination not to reopen a claim of entitlement to service 
connection for a shrapnel wound to the right knee.)  


FINDINGS OF FACT

1. There is no medical or audiological diagnosis of bilateral 
hearing loss or tinnitus.  

2. There is no medical evidence of a nexus between current 
headaches and any incident or manifestation during active 
service.  

3. There is no medical diagnosis of a low back disorder.  

4. Restrictive lung disease is not recognized as being 
associated with exposure to herbicides, and there is no 
medical evidence of a nexus between a current lung 
disorder and service.  

5. There is no medical evidence that PTSD caused heart 
disease or produced an increase in the severity of heart 
disease.  

6. There is no medical evidence that any current right knee 
disorder is related to residuals of a right ankle 
fracture.  

7. An unappealed RO decision in July 1978 denied entitlement 
to service connection for shrapnel wounds to the right 
knee and left wrist.  

8. Additional evidence presented or secured since July 1978 
is not so significant that it must be considered in order 
to fairly decide the merits of the claims for service 
connection for shrapnel wounds to the right knee and left 
wrist.  

9. Without good cause, the veteran failed to report for a VA 
examination which was necessary to evaluate his right 
ankle disability.  

10. The veteran's PTSD is primarily manifested by intrusive 
recollections, nightmares, flashbacks, avoidant behavior, 
and irritability; his PTSD is  productive of severe 
industrial impairment, but it is not manifested by totally 
incapacitating symptoms or total industrial impairment.  

11. The veteran has a ninth grade education and employment 
experience as a farm-worker; he last worked in July 1995.

12.  The veteran's service-connected PTSD and right ankle 
disability do not preclude substantially gainful 
employment. 


CONCLUSIONS OF LAW

1. Claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, headaches, and a low back disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. A claim of entitlement to service connection for lung 
disease as a result of exposure to herbicides lacks legal 
merit.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

3. A claim of entitlement to service connection for lung 
disease on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a).

4. A claim of entitlement to service connection for heart 
disease as secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a) (1998).  

5. A claim of entitlement to service connection for a right 
knee disorder as secondary to a right ankle disorder is 
not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.310(a).  

6. A rating decision in July 1978, which denied entitlement 
to service connection for shrapnel wounds to the right 
knee and left wrist, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).  

7. Additional evidence received since July 1978 is not new 
and material, and the veteran's claims for service 
connection for shrapnel wounds to the right knee and left 
wrist are not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

8. A compensable evaluation for residuals of a fracture of 
the right ankle is not warranted.  38 C.F.R. § 3.655 
(1998).  

9. The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Code 9411 (1998).  

10. The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, in General

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the 

claim is well grounded."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If he has not 
presented a well-grounded claim, his appeal must fail.  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

II.  Service Connection for Hearing Loss and Tinnitus

Service medical records are entirely negative for any 
complaints or diagnosis of hearing loss or tinnitus.  In a 
report of medical history for separation in September 1967, 
the veteran denied having or having had ear trouble or 
hearing loss.  There is no postservice medical or 
audiological evidence of hearing loss or tinnitus.  

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are not well grounded, 
because there is no medical or audiological diagnosis of 
either condition.  38 U.S.C.A. § 5107(a); Epps.  The claims 
are also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because there is no competent evidence that the 
veteran had hearing loss and tinnitus in service and has had 
such disorders since service.  

III.  Service Connection for Headaches

Service medical records are entirely negative for any 
complaint, diagnosis or treatment of headaches.  In a report 
of medical history for separation in September 1967, the 
veteran denied having or having had frequent or severe 
headaches.  

At a VA Agent Orange registry examination in July 1994, the 
veteran gave a history of headaches and the diagnostic 
impressions included headaches.  

The claim of entitlement to service connection for headaches 
is not well grounded, because there is no competent medical 
evidence of a nexus between current headaches and any 
incident or manifestation during the veteran's period of 
active service.  The claim for service connection for 
headaches is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic headaches in service 
and since service have not been demonstrated by competent 
evidence.  
IV.  Service Connection for Low Back Disorder

Service medical records are entirely negative for any 
complaint, diagnosis or treatment of a low back disorder.  In 
a report of medical history for separation in September 1967, 
the veteran denied having or having had recurrent back pain.  

At a VA examination in May 1978, which included an orthopedic 
consultation, the veteran made no complaint concerning his 
low back.  

At a VA general medical examination in June 1997, the veteran 
made no complaint concerning his low back.  

The claim of entitlement to service connection for a low back 
disorder is not well grounded, because there is no medical 
diagnosis of a current low back disorder.  38 U.S.C.A. 
§ 5107(a).  The claim is also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because there is no 
competent medical evidence of a low back disorder in service 
or since service.  

V.  Service Connection for Lung Disease

Service medical records are entirely negative for any 
complaint, diagnosis or treatment of lung disease.  In a 
report of medical history for separation in September 1967, 
the veteran denied having shortness of breath.  

At a VA respiratory disease examination in June 1997, the 
examiner noted that, in January 1996, the veteran had 
undergone pulmonary function tests, which showed moderate 
restrictive lung disease.  

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  The listed diseases do not include lung disease 
which does not involve cancer.  38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975, and who has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  

As restrictive lung disease is not a disability for which 
presumptive service connection may be granted under the 
provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e), the 
veteran's claim for service connection for lung disease as a 
result of exposure to herbicides lacks legal merit and will 
be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
In this case, however, any claim for service connection for 
lung disease on a direct basis would be not well grounded, as 
there is no competent medical evidence of a nexus between 
current lung disease and any incident or manifestation during 
active service.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(b); 
Epps, Savage.  

VI.  Secondary Service Connection for Heart Disease

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  
Claims for secondary service connection must be well 
grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996).  

At a VA psychiatric examination in July 1997, PTSD was 
diagnosed.  A rating decision in September 1997 granted 
service connection for PTSD.  

At a VA diseases of the heart examination in June 1997, the 
veteran gave a history of a myocardial infarction in 1988 and 
a percutaneous transluminal coronary angioplasty at a VA 
medical center (VAMC) in January 1995.  Diagnoses included 
coronary artery disease.  

The veteran has contended that service-connected PTSD and 
nonservice-connected heart disease are related.  However, 
there is no medical finding or opinion that PTSD 
symptomatology caused or aggravated the veteran's heart 
disease and, 
therefore, the claim for secondary service connection for 
heart disease is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.310(a); Allen, Libertine.  

VII.  Secondary Service Connection for a Right Knee Disorder

Service medical records disclose that, in early May 1966, the 
veteran complained of a sore right ankle.  X-rays showed a 
small chip fracture of the styloid process of the right 
tibia.  A short leg cast was applied.  The cast was removed 
in mid-June 1966.  

A rating decision in June 1978 granted service connection for 
residuals of a fracture of the right ankle.  

VA X-rays of the right knee in May 1978 showed hypertrophic 
changes of the intracondylar eminences of the tibia, with no 
other abnormality seen.  

In December 1994, the veteran was admitted to a VAMC for 
evaluation of chest pain.  The hospital summary noted that 
diagnoses at admission included right knee arthroscopic 
surgery; no information was reported as to when the veteran 
had had right knee arthroscopic surgery.  

The veteran has contended that there is a relationship 
between the disorder of the right knee and service-connected 
residuals of a fracture of the right ankle.  However, there 
is no medical evidence of any such relationship and, 
therefore, the claim for secondary service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.310(a); Allen, Libertine.  

VIII.  Service Connection Claims Not Well Grounded

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for bilateral hearing loss, tinnitus, 
headaches, lung disease, and a low back disorder, or the 
claims for secondary service connection for heart disease and 
a right knee disorder "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his applications for 
service connection and secondary service connection.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

IX.  Claims Subject to Prior Final Denials

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. at 75-6.  Third, the claim is found to be 
well grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met.  

In the veteran's case, a final rating decision in June 1978 
denied entitlement to service connection for a shrapnel wound 
to the right knee and a shrapnel wound to the left wrist.  
The evidence in June 1978 included service medical records, 
the veteran's application for compensation or pension, and 
the report of a VA examination in May 1978.  

Service medical records disclosed that the veteran was hit by 
a shell fragment in March 1967.  A United States field 
medical card noted a diagnosis of "artillery fragment" and 
that the treatment given was a dressing.  The card did not 
state the part of the veteran's body which had been hit by an 
artillery fragment.  The veteran's DD Form 214 indicated that 
he was awarded the Purple Heart Medal, but there was no 
evidence of record in July 1978 as to the particular wound 
for which the veteran received that medal.  

At the VA examination in May 1978, an orthopedic consultation 
resulted in a diagnosis of chronic sprain of the right knee.  
The examiner noted that X-rays did not show any evidence of 
shrapnel in the soft tissues of the right knee or any bony 
abnormality.  No scar was noted.  

The basis of the June 1978 RO denial of service connection 
for shrapnel wounds to the right knee and left wrist was that 
any claimed wounds did not result in permanent disability.  

The additional evidence submitted since June 1978 includes 
statements made by the veteran to VA psychiatric and general 
medical examiners in July 1997 that, in service, he had 
sustained a shrapnel wound and a gunshot wound.  Those 
statements are, the Board finds, not "new," as they are 
cumulative of the veteran's original claim for VA benefits 
which he filed in January 1978.  

The additional evidence also includes a notation in a 
December 1994 VA hospital summary that the veteran had had 
right knee arthroscopic surgery.  That item of evidence is 
not "material," as it does not offer any proof that the 
veteran sustained a 
shrapnel wound to the right knee during active service which 
was productive of chronic disability.  

The veteran has not submitted any additional evidence tending 
to show that he has a current chronic disability of the left 
wrist which is attributable to a shrapnel wound during active 
service.  

The Board concludes that the veteran has not submitted any 
new and material evidence sufficient to reopen claims of 
entitlement to service connection for shrapnel wounds to the 
right knee and left wrist.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

X.  Increased Rating for Right Ankle

The Board finds that the veteran's claim for an increased 
rating for residuals of a right ankle fracture is well 
grounded and that the duty to assist in the development of 
facts pertinent to the claim has been fulfilled.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which was based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for the examination, a claim for an increased 
disability evaluation shall be denied.  38 C.F.R. § 3.655 
(1998).  See also Engelke v. Gober, 10 Veteran. App. 396, 399 
(1997).  

In the veteran's case, he asserted a claim for an increased 
rating for residuals of a right ankle fracture in November 
1997, but he did not submit any medical evidence in support 
of the claim.  The claims file did not contain any 
postservice clinical 
findings with respect to the right ankle.  The Board, 
therefore, finds that a VA examination was necessary to 
evaluate the current status of the veteran's right ankle.  

The RO arranged for an examination of the veteran's right 
ankle to be scheduled by a VAMC for May 1998.  The record 
contains a copy of a letter from the veteran's representative 
to the veteran advising him not to report for the 
examination.  The record also contains a letter from the 
representative to the RO in which the representative stated 
that the examination was going to be performed by a 
physician's assistant and that, according to the director of 
"Greater Nebraska Health Care System," the physician's 
assistant in question was not authorized to conduct VA 
compensation examinations.  The representative did not submit 
any statement or finding by anyone in authority in the 
Veterans Health Administration to the effect that the 
physician's assistant in question was not authorized to 
conduct the examination which had been scheduled by the VAMC.  
The Board finds that good cause for the veteran's failure to 
report for the May 1998 examination has not been shown, and, 
therefore, by regulation, the claim for an increased 
evaluation for residuals of a right ankle fracture must be 
denied.  38 C.F.R. § 3.655; Engelke.  




XI.  Increased Rating for PTSD

The veteran's claim for an increased rating for PTSD is well 
grounded and the duty to assist the veteran has been 
fulfilled.  38 U.S.C.A. § 5107(a).  

After the veteran filed his claim for service connection for 
PTSD, which the claim was granted by a rating decision in 
September 1997, the criteria for rating psychiatric 
disabilities were revised, effective November 7, 1996.  The 
veteran's claim for an increased evaluation for PTSD is 
considered to have been in appellate status since September 
27, 1996, the date of claim.  In that situation, the version 
of the criteria for rating psychiatric disability as more 
favorable to the veteran is to be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the instant 
case, the Board finds that the rating criteria in effect 
prior to November 7, 1996, are more favorable to the veteran.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 provided that impairment by reason of PTSD which 
was less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, warranted a 10 percent 
evaluation.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction and initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
when the ability to establish and maintain effective 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. sec. 4.7
 
At a VA psychiatric examination in July 1997, the veteran 
indicated that he had stopped working in August 1995 because 
of "problems with being pressured at work."  As he was 
describing his stressful experiences in Vietnam to the 
examiner, the veteran began crying and had to take a break 
from the interview.  On mental status examination, the 
veteran's affect was sad and his mood was depressed; he 
cried, due to emotional tension; he was engulfed with a lot 
of sadness and guilt over the deaths of friends and others in 
the Vietnam war; however, his behavior, insight, and judgment 
were appropriate.  The examiner found that the veteran 
suffered many symptoms of PTSD, including distressing dreams, 
nightmares, flashbacks, hypervigilance, and irritability.  
The diagnosis on Axis I was PTSD, mild to moderate, 
prolonged. 

The examiner reported that the veteran's current Global 
Assessment of Functioning (GAF) score was 75 and his GAF 
during the previous year was 70.  A GAF score of 70 denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-
IV).

The examiner reported that the veteran was more comfortable 
with riding horses and dealing with cows for a living than 
dealing with people.  In terms of postservice employment, he 
had been into "a lot of odds and ends" without achieving 
occupational stability.  His marriage, however, was stable.   

At a VA PTSD examination in January 1998, the veteran stated 
that persistent PTSD symptomatology prevented him from 
working.  The examiner stated, "particularly prominent in 
surveying this man's personality are his strong avoidant 
characteristics and his extreme stress intolerance.  His 
irritability has interfered with 
his employment as well as his interpersonal relationships...due 
to lack of employment and increased impairment of health, 
this man's psychological symptomatology has become more 
pronounced."

On mental status examination, the veteran was able to pursue 
a goal idea, and he showed no marked impairment of 
attentiveness; his affect was one of anxiety of at least 
moderate degree, with some mild agitation and mild to 
moderate depression; there was no impairment of recent or 
remote memory; his intelligence was above average; insight 
was partial, and judgment was satisfactory.  The veteran 
stated that, at night, his anxiety and depression seemed to 
be more pronounced and interrupted his sleep.  

The examiner found that the veteran's PTSD had become more 
pronounced in recent years, and that the veteran was not 
employable due to his active psychological profile, as well 
as cardiac and pulmonary disease.  The examiner recommended 
that the veteran seek Social Security disability benefits and 
that he receive treatment for PTSD/depression, which, the 
examiner noted, he had not done at the time of the 
examination.  

Diagnoses on Axis I were:  Chronic PTSD, moderate to severe, 
with the intensity shifted to the severe end of the spectrum; 
dysthymia, moderately severe, secondary to PTSD; and 
substance abuse, in remission.  Diagnoses on Axis III 
included chronic cardiovascular disease and chronic 
obstructive pulmonary disease.  The examiner assigned a 
current GAF score of 55 to 60, which denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  DSM-IV 32.  

In a decision of January 1999, an administrative law judge 
(ALJ) of the Social Security Administration (SSA) issued a 
decision granting the veteran disability benefits.  In the 
SSA proceeding, the veteran claimed that he was unable to 
work by reason of coronary artery disease, lung disease, and 
degenerative disc disease.  The ALJ found that the veteran 
suffered from severe impairments, namely, coronary artery 
disease and PTSD, and that, because of symptoms associated 
with his impairments, he was unable to perform substantially 
gainful activity.  In addition, the ALJ found that coronary 
artery disease and PTSD imposed significant exertional and 
nonexertional limitations upon his ability to function.

Considering the findings at the recent VA psychiatric 
evaluations and those of the SSA ALJ, the Board finds that 
the disability picture presented by the veteran's PTSD more 
nearly approximates the criteria for a 70 percent rating 
under the former criteria.  That is to say, the clinical 
findings and opinions of the VA psychiatrists, viewed in 
conjunction with the findings of the ALJ, establish that PTSD 
symptomatology approximates the severe level of impairment, 
warranting a 70 percent evaluation.

The question then arises whether an evaluation of 100 percent 
is warranted, under either the former criteria or the revised 
criteria.

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, a 100 percent rating required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment. 

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 100 percent rating requires total occupational 
and social  impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The evidence of record clearly does not show that the veteran 
is totally incapacitated by PTSD symptoms.  He does not have 
the symptomatology required under the former criteria or the 
revised criteria required for a 100 percent rating.  For 
example, he does not have thought disorder, panic attacks, or 
inability to perform the activities of daily living.  
Therefore, entitlement to an evaluation of 100 percent is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411; 38 C.F.R. § 4.130, diagnostic Code 
9411.

Prior to November 7, 1996, applicable regulations provided 
that, when the only compensable service-connected disability 
was a mental disorder assigned as 70 percent evaluation and 
such mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder should be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code. 38 C.F.R. 
§ 4.16(c) (1996).  For the reasons stated below in the TDIU 
section of this decision, the Board finds that 38 C.F.R. 
§ 4.16(c) is not applicable in the veteran's case. 

XII.  TDIU

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

The veteran's service-connected disabilities are PTSD, rated 
(as the result of this decision) 70 percent, and a right 
ankle disorder, rated zero percent.  His combined service-
connected disability rating is 70 percent.  38 C.F.R. § 4.25.  
Therefore, he meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), for consideration for a total unemployability 
rating on a schedular basis, and the determinative issue 
becomes whether the veteran is unemployable due to service-
connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor, which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id. 

In the veteran's case, on his application for TDIU, received 
in April 1998, he stated that he had experience as a 
farmworker and a cowboy, and he last worked in July 1995; he 
had a 9th grade education.  The Board notes that the VA 
psychiatrists who examined the veteran in 1997 and 1998 did 
not find that PTSD symptoms, by themselves, precluded the 
veteran from continuing with his previous occupations.  The 
veteran has not submitted a statement from his former 
employers to the effect that he became unable for some reason 
to perform the duties of his position.  It thus appears that 
the veteran, on his own, and not on medical advice, stopped 
working.  The Board concludes that service connected PTSD 
would not preclude the veteran from obtaining or retaining 
substantially gainful employment.  The ALJ's decision is not 
contrary to the Board's conclusion, as she found that non-
service connected coronary artery disease combined with PTSD 
prevented the veteran from working;  she did not find that 
PTSD, by itself, would preclude the veteran from working.  
There is no competent evidence that service connected 
residuals of a fracture of the right ankle, evaluated as 
noncompensably disabling, currently have any appreciable 
effect on the veteran's ability to work.  While the veteran's 
employment options may be limited, particularly given his 
limited education and employment background, his only 
service-connected physical disability is his right ankle 
disorder, which is not productive of any appreciable 
functional limitation, and his PTSD, which, while certainly 
disabling, as reflected by the 70 (as the result of this 
decision) percent rating, it is not productive of totally 
incapacitating symptoms.  It is pertinent to note that GAF 
scale scores reported upon VA psychiatric examinations in 
1997 and 1998 were 70 and 55-60, respectively, which are 
clearly not consistent with unemployability solely due to 
psychiatric impairment.  For these reasons, entitlement to 
TDIU is not established.  38 C.F.R. § 4.16.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for headaches is denied.  

Service connection for a low back disorder is denied.  

Service connection for lung disease as a result of exposure 
to herbicides is denied.  

Service connection for heart disease as secondary to PTSD is 
denied.  

Service connection for a right knee disorder as secondary to 
a right ankle disorder is denied.  

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for shrapnel 
wounds to the right knee and left wrist, the appeal on those 
issues is denied.  

An increased (compensable) evaluation for residuals of a 
fracture of the right ankle is denied.  

An evaluation of 70 percent for PTSD is granted, subject to 
governing regulations concerning monetary awards.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

